             Case: 3:19-cv-00048-jdp Document #: 9 Filed: 10/10/19 Page 1 of 2



 1                       UNITED STATES DISTRICT COURT
 2                       WESTERN DISTRICT OF WISCONSIN
 3
     DAVID HOLMAN,                               Case No.: 3:19-cv-00048
 4
                  Plaintiff,
 5
     vs.
                                                 NOTICE OF SETTLEMENT
 6

 7   CAPITAL ONE BANK (USA), N.A.,               MAGISTRATE JUDGE STEPHEN
                                                 CROCKER
 8                Defendant
 9

10                                NOTICE OF SETTLEMENT
11
           Plaintiff, David Holman notifies this Court that Plaintiff and Defendant,
12

13   Capital One Bank (USA), N.A., have resolved all claims between them in this
14   matter and are in the process of completing the final settlement documents and
15
     filing the appropriate dismissal pleadings. The parties request that the Court
16

17   retain jurisdiction for sixty (60) days for any matters related to completing and/or
18
     enforcing the settlement and stay all remaining discovery deadlines.
19

20   Dated: October 10, 2019.
21                                          /s/ Adam T. Hill
22                                          Adam T. Hill
                                            The Law Offices of Jeffrey Lohman, P.C.
23
                                            4740 Green River Road, Suite 310
24                                          Corona, CA 92880
                                            T: (657) 236-3525
25
                                            E: AdamH@jlohman.com
26                                          Attorney for Plaintiff, DAVID HOLMAN
27

28

                                              -1-

                                     NOTICE OF SETTLEMENT
             Case: 3:19-cv-00048-jdp Document #: 9 Filed: 10/10/19 Page 2 of 2



 1                              CERTIFICATE OF SERVICE
 2

 3          I certify that on October 10, 2019, I filed the foregoing Plaintiff DAVID
 4
     HOLMAN’s Notice of Settlement using this Court’s CM/ECF system which will
 5

 6   provide notice to the following attorneys of record:
 7
     Karla M. Vehrs
 8   BALLARD SPAHR LLP
 9
     80 South 8th Street 2000 IDS Center
     Minneapolis, MN 55402
10   Telephone: (612) 371-2449
     Fascimile: (612) 371-3207
11   vehrsk@ballardspahr.com
12
     Holly Priest
13   Ballard Spahr LLP
     One Summerlin, 1980 Festival Plaza Drive, Suite 900
14   Las Vegas, NV 89135
15
     702.868.7517 direct
     702.471.7070 fax
16   PriestH@ballardspahr.com
17

18
                                                 /s/ Adam T. Hill
19
                                                 Adam T. Hill
20                                               The Law Offices of Jeffrey Lohman, P.C.
21
                                                 4740 Green River Road, Suite 310
                                                 Corona, CA 92880
22                                               T: (657) 236-3525
23                                               E: AdamH@jlohman.com
                                                 Attorney for Plaintiff, DAVID HOLMAN
24

25

26

27

28

                                                   -2-

                                           NOTICE OF SETTLEMENT
